Same Case. — ON a Re-hearing.
G. Strawbridge, for C. Harrod, prayed for a re-hearing.
Bullard, J.
In this case a re-hearing was granted, as relates to C. Harrod, the late cashier, upon the question alone arising on his exception litis pendentis.
It appears by the record, that the plaintiffs had already instituted a suit against Harrod and his sureties on his official bond, which was pending at the time this action was brought. The allegations of the petition in that case show, that the cause of action is the same in both cases, to wit the official misconduct of the cashier, although the amount demanded is not the same. In the first suit the amount is fifty thousand dollars only, which is the limit of the liability of the sureties who are sued with him. But it is clear, that the action cannot be divided, and a part sued for in that case and a part in this. If judgment were rendered against the defendant in that case, for the sum demanded as damages for malfeasance in office, we think it clear it could be pleaded in bar to the present action founded on the same cause. Code of Pract. art. 335. 9 La. 386. Merlin, Repert. de Jurisp. verbo, Litis Pendence.
It is, therefore, ordered and decreed, that the judgment of the District Court, so far as it sustained the exception of Charles Har-rod, be affirmed; and that, in all other respects, the judgment first rendered by this court remain undisturbed; and that the case be remanded for further proceedings according to law.